DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/25/21 has been entered.  Claim 16 is amended.  Claims 16- 29 are pending and being addressed by this Action.
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive.  In response to applicant’s argument that Roeder does not disclose an actuating means for moving the medical instrument by single-hand operation both in a longitudinal direction of the device and in a direction of rotation that is transverse to the longitudinal direction of the device because Roeder’s handle (200) provides for actuation in a longitudinal direction by extending second handle portion (210) from the first handle portion (205) before permitting actuation in in a direction of rotation that is transverse to the longitudinal direction by rotating the exposed dial (220) (See Figs. 2- 5 showing various stages of sequential operation), the Office respectfully submits that applicant appears to be arguing a narrow interpretation of the use of the word “both” such that applicant mistakenly believes that the amended language requires that Roeder’s actuating means moves, together and simultaneously, in a longitudinal direction and in a transverse direction.  However, features upon which applicant relies for argument are not recited in the rejected claim(s).  

The proximal end or end region of the medical device that allows for, or at least facilitates, handling thereof can be a handle or comprise a handle. The handle can comprise an end gripping part, for example. The handle is preferably designed to be operated single- handedly. This means that all functions implemented in the handle, including holding the device and actuating the actuating element described here, can be operated with one hand (applicant’s Specification, p. 5, l. 8- 12, emphasis added)

The sequential steps shown by Roeder are capable of being performed with a single hand.  It is noted that since the actuating means (200) is provided with gripping features that provide secure and/or ergonomic gripping by a physician and provide the physician with tactile feedback while gripping and/or operating the handle (P. [0028]) and since during the various stages of sequential operation the physician grips the stationary first handle portion (205) (P. [0029]), a physician is capable of single-handed, sequential operation of the actuating means by, for example, holding the stationary first .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16- 18, 20- 23 and 26- 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roeder (US Pub. No. 2016/0158041 A1).
Regarding claim 16, Roeder discloses a medical device (Ps. [0024]- [0025] - - instrument for delivering prosthesis; it is noted that Roeder discloses “proximal” as being closest to heart of patient and “distal” as furthest from heart of patient) comprising: 
a medical instrument (110) (Figs. 6- 18) (P. [0029]); and
an actuating means (200) (Figs. 1- 6) for moving the medical instrument (100) by single-hand operation both in a longitudinal direction of the device (P. [0057]) and in a direction of rotation that is transverse to the longitudinal direction of the device (Ps. [0027]- [0029] - - since the actuating means (200) is provided with gripping features that 
wherein the medical instrument (110) contains at least one first magnetic element (150) (Figs. 6- 10) or at least one first magnetic element (150) (Figs. 6- 10) is connected to the medical instrument (110) (P. [0033]),
wherein the actuating means (200) contains at least one second magnetic element (170) (Figs. 6- 10) or at least one second magnetic element (170) (Figs. 6- 10) is connected to the actuating means (200) (P. [0033]), wherein the at least one second magnetic element (170) is received by a rotary slide (225) (Figs. 2- 10) of the actuating means (200), which, together with the at least one second magnetic element (170) is movable around the at least one first magnetic element (150) in both the longitudinal direction and in the direction of rotation (Ps. [0033], [0057]), and wherein the actuating means (200) is either:
(a)    mechanically coupled to the at least one second magnetic element (170) and only allows the at least one first magnetic element (150) to move in the direction of rotation as a result of magnetic coupling (Ps. [0033], [0052]) (See Fig. 4), or,
(b)    is not mechanically coupled to the at least one second magnetic element (170) and allows the at least one first magnetic element (150) to move in both the 
Regarding claim 17, Roeder further discloses wherein the medical device comprises an elongate outer tubing (120) (Figs. 1- 6, 15- 18) through which the medical instrument (110) passes.
Regarding claim 18, Roeder further discloses wherein the medical instrument (110) is movable longitudinally in the medical device and is rotatably mounted about its longitudinal axis (Ps. [0033], [0054], [0057]).
Regarding claim 20, Roeder further discloses wherein:
the medical device comprises a proximal end, which allows for, or at least facilitates, handling thereof (P. [0028]), and a distal end (600) (Fig. 11) that contains the medical instrument (110) (Ps. [0025], [0027]),
the medical instrument (110) comprises an operating end (230) (Figs. 2, 6) (P. [0035]) that protrudes from the distal end of the device or is guidable out of said distal end (See Figs. 1, 10) and is movable by means of a region thereof (215) (Figs. 5- 9) that is connected to the operating end (230) towards the proximal end of the device by an instrument receiving body (205) in both the longitudinal direction and in the direction of rotation (See Fig. 6) (Ps. [0032]- [0033]),
the at least one first magnetic element (150) is coupled to the medical instrument (110) in the instrument receiving body (205) (See Figs. 5- 9), and
the at least one first magnetic element (150) is surrounded by the at least one second magnetic element (170), said second magnetic element (170) being movable in relation to the at least one first magnetic element (150) in the longitudinal direction and 
Regarding claim 21, Roeder further discloses wherein the rotary slide (225) is movable and rotatable between the receiving body (205) and an extension part (210), which is proximal in the longitudinal direction, and is usable as a hand-supporting body and is receivable in the receiving body (205) (See Fig. 4) (P. [0052]).
Regarding claim 22, Roeder further discloses wherein the at least one first magnetic element (150) and the at least one second magnetic element (170) are arranged such that they interact with opposite magnetic poles, namely north pole N and south pole S (P. [0033]).
Regarding claim 23, Roeder further discloses wherein the at least one first magnetic element (150) and the at least one second magnetic element (170) are bar magnets, the opposite poles of which, namely north pole N and south pole S, are each oriented in the longitudinal direction (See Figs. 6- 10) (P. [0033]).
Regarding claim 26, Roeder further discloses wherein the medical instrument (110) is an endoscopically usable medical instrument (P. [0007] - - a rotatable inner cannula is an endoscopically usable medical instrument), a medical stone retrieval basket or a medical snare.
Regarding claim 27, Roeder further discloses wherein the actuating means (200) comprises at least one cavity (180) (Fig. 8) in which the at least one second magnetic element (170) is arranged such that it is movable longitudinally (See Figs. 3, 7- 8) (Ps. [0039] - [0040], [0057] - - clearance permits second magnetic element (170) to move longitudinally as shown in Figs. 5, 18- 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub. No. 2016/0158041 A1) in view of Goldfarb et al. (US Pub. No. 2010/0030031 A1).
Regarding claim 19, Roeder discloses the apparatus of claim 16, but Roeder does not disclose a scale means.  However, Goldfarb teaches an endoscope actuating means including an inner magnet (148) (Fig. 11) and an outer magnet (140) (Fig. 11) for longitudinally and rotationally actuating a swing prism at the distal end of the endoscope (P. [0078]), the actuating means wherein the actuating means comprises a scale means (107) (Fig. 7) for determining or indicating an amount of at least one movement of the medical instrument in the longitudinal direction and/or in the direction of rotation (See Fig. 7) (Ps. [0070], [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the actuating means associated with Roeder to include a scale means because it would provide information relative to the angle of the instrument (Goldfarb - - Ps. [0070], [0073]).  The motivation for the modification would have been to indicate the rotational position of the instrument (Goldfarb - - P. [0070]).
Claims 24- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder (US Pub. No. 2016/0158041 A1) in view of Farin et al. (US Pat. No. 6,391,027 B1).
Regarding claims 24, Roeder discloses the apparatus of claim 16, but Roeder does not disclose circular magnets.
However, Farin teaches an electrode delivery device having an actuator including at least one inner first magnetic element (18) (Fig. 6) and at least one outer second magnetic element magnet (17) (Fig. 6) for delivering an electrode
(claim 24) wherein the at least one first magnetic element (18) and the at least one second magnetic element (17) are circular magnets, the opposite poles of which, namely north pole N and south pole S, are each oriented transversely to the longitudinal direction (Col. 3, l. 25- 33).
Farin also discloses that circular magnets and bar (strip) magnets are equivalent structures for rotationally movable magnets (Farin - - Col. 3, l. 25- 33).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (circular magnets) for another (bar (strip) magnets) since the substitution would have yielded predictable results, namely, rotationally movable magnets.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 25, Roeder discloses the apparatus of claim 16, but Roeder does not disclose permanent magnets.  
However, Farin teaches an electrode delivery device having an actuator including at least one inner first magnetic element (18) (Fig. 6) and at least one outer second magnetic element magnet (17) (Fig. 6) for delivering an electrode

It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the magnet associated with Roeder to be permanent magnets as taught by Farin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  Additionally, modifying the magnets associated with Roeder to be permanent magnets would have yielded predictable results, namely, magnets capable of being placed in radial grooves and moving longitudinally (Farin - - Col. 3, l. 14- 20).  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Allowable Subject Matter
Claims 28- 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the medical device comprises a scale element and by means of longitudinal movement of the at least one second magnetic element in a distal direction, the scale element is movable in the distal direction.  Goldfarb (cited above) teaches a scale means (107) (Fig. 7) for determining or indicating an amount of at least one movement of the medical instrument in the direction .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771